PER CURIAM.
Hy-Lan Furniture Company, Incorporated, asserts that it was not afforded an *285adequate opportunity to present proof of its claim in this bankruptcy proceeding. The District Court determined that two letters written January 2, 1963 by Hy-Lan to the Referee constituted proof of claim. The issue of Hy-Lan’s opportunity to furnish further proof primarily raises a question of fact.
Consideration of the record, briefs and argument persuades us that the District Judge properly affirmed the order of the Referee disallowing Hy-Lan’s claim in part. The District Judge did not abuse his discretion by denying Hy-Lan’s motion to vacate the Referee’s order and to reopen the proceedings for further proof.
Affirmed.